Per Curiam:

The ordinance of the city of Greenleaf annexing certain portions of Beach’s addition sufficiently described the several parcels or lots of the addition which it-was intended should be taken into the city, using practically the same designations employed in platting the territory. The word “block” does not appear in the original plat, but the several tracts are numbered as described in the ordinance.
The validity of the act of annexation is not open to collateral attack, and can not be questioned by any party other than the state. For this reason alone the plaintiff was not entitled to enjoin the collection of taxes, levied by the city upon the territory in controversy. (Topeka v. Dwyer, 70 Kan. 244; Railway Co. v. Lyon County, 72 Kan. 13; Chaves v. Atchison, 77 Kan. 176.)
The judgment is affirmed.